LEESON, J.
Defendant William R. Marshall, M.D., petitions for reconsideration of this case in which we reversed the trial court’s entry of summary judgment in favor of defendants Marshall and Collagen Corporation. Mears v. Marshall, 149 Or App 641, 944 P2d 984 (1997). Defendant notes that we reversed the trial court’s summary judgment in defendants’ favor on preemption grounds, but that the trial court disposed of several other claims against Marshall on a different summary judgment motion that was not at issue on appeal. We grant reconsideration to clarify that we reversed only the summaxy judgment in favor of defendants that was based on preemption grounds and otherwise affirm.
Reconsideration allowed; opinion modified; summary judgment for defendant Marshall reversed on plaintiffs second claim for relief; opinion adhered to as modified.